Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 1 of 29   PageID #: 799




                              Rule 12(c) Motion 00083
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 2 of 29   PageID #: 800




                              Rule 12(c) Motion 00084
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 3 of 29   PageID #: 801




                              Rule 12(c) Motion 00085
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 4 of 29   PageID #: 802




                              Rule 12(c) Motion 00086
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 5 of 29   PageID #: 803




                              Rule 12(c) Motion 00087
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 6 of 29   PageID #: 804




                              Rule 12(c) Motion 00088
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 7 of 29   PageID #: 805




                              Rule 12(c) Motion 00089
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 8 of 29   PageID #: 806




                              Rule 12(c) Motion 00090
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 9 of 29   PageID #: 807




                              Rule 12(c) Motion 00091
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 10 of 29   PageID #: 808




                              Rule 12(c) Motion 00092
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 11 of 29   PageID #: 809




                              Rule 12(c) Motion 00093
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 12 of 29   PageID #: 810




                              Rule 12(c) Motion 00094
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 13 of 29   PageID #: 811




                              Rule 12(c) Motion 00095
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 14 of 29   PageID #: 812




                              Rule 12(c) Motion 00096
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 15 of 29   PageID #: 813




                              Rule 12(c) Motion 00097
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 16 of 29   PageID #: 814




                              Rule 12(c) Motion 00098
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 17 of 29   PageID #: 815




                              Rule 12(c) Motion 00099
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 18 of 29   PageID #: 816




                              Rule 12(c) Motion 00100
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 19 of 29   PageID #: 817




                              Rule 12(c) Motion 00101
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 20 of 29   PageID #: 818




                              Rule 12(c) Motion 00102
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 21 of 29   PageID #: 819




                              Rule 12(c) Motion 00103
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 22 of 29   PageID #: 820




                              Rule 12(c) Motion 00104
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 23 of 29   PageID #: 821




                              Rule 12(c) Motion 00105
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 24 of 29   PageID #: 822




                              Rule 12(c) Motion 00106
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 25 of 29   PageID #: 823




                              Rule 12(c) Motion 00107
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 26 of 29   PageID #: 824




                              Rule 12(c) Motion 00108
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 27 of 29   PageID #: 825




                              Rule 12(c) Motion 00109
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 28 of 29   PageID #: 826




                              Rule 12(c) Motion 00110
Case 2:18-cv-00139-JDL Document 82-4 Filed 09/03/20 Page 29 of 29   PageID #: 827




                              Rule 12(c) Motion 00111
